                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


    MICHAEL JONES,

                              Plaintiff,
         v.
                                                                  OPINION and ORDER
    DR. SYED, MS. MASHAK, DR. HOFFMAN,
    NURSE-JANE DOE, RADIOLOGIST-JOHN DOE,                              17-cv-907-jdp
    and SYMPHONY DIAGNOSTIC SERVICES
    NO. 1, LLC,

                              Defendants.


        Pro se plaintiff Michael Jones alleges that prison medical officials at Columbia

Correctional Institution failed to treat his swollen and painful right knee. He is proceeding on

Eighth Amendment claims against the state defendants (Dr. Salam Syed, Dr. Karl Hoffman,

and Meredith Mashak), and malpractice claims against a John Doe radiologist and Symphony

Diagnostic Services for misreading an x-ray. The claims against Symphony Diagnostic and its

John Doe employee are stayed pending the completion of bankruptcy proceedings.

        The state defendants filed a motion for summary judgment on May 2, 2019.1 Jones

failed to file any opposition materials by his June 3 deadline, but he filed several requests for

court assistance in recruiting counsel. On July 8, 2019, I denied Jones’s requests for counsel,

but I granted him an extension of his summary judgment deadline. Dkt. 73. I warned Jones

that if he did not file his opposition materials by the new deadline, I would accept all of

defendants’ proposed findings of fact as undisputed and would resolve the summary judgment


1
  I granted Jones leave to proceed against a Nurse Jane Doe who worked at the prison, but
Jones failed to file an amended complaint or supplement identifying the nurse by the deadline
for doing so. Therefore, I will dismiss Jones’s claim against Nurse Jane Doe.
motion based solely on the evidence and arguments presented by defendants. Jones’s new

deadline has passed, and he has still not filed any materials in opposition to defendants’

motion. Therefore, I have considered only the arguments and evidence presented by

defendants. Because the evidence shows that the state defendants did not act with deliberate

indifference to Jones’s knee condition, I will grant the motion for summary judgment. I will

direct the clerk of court to enter judgment under Rule 54(b) of the Federal Rules of Civil

Procedure in favor of the state defendants on Jones’s claims against them.

       The only claims remaining in this case will be Jones’s claims against John Doe radiologist

and Symphony Diagnostic Services. Because this court cannot act on those claims until

Symphony Diagnostic’s bankruptcy proceedings have concluded, I will dismiss this case

without prejudice, subject to it being reopened upon the conclusion of the bankruptcy

proceedings. I will also require Symphony Diagnostic Services to provide periodic updates to

the court and Jones regarding the status of the bankruptcy proceedings.



                                   UNDISPUTED FACTS

       The following facts are drawn from defendants’ summary judgment materials and are

undisputed unless noted otherwise.

       In 2015 and 2016, plaintiff Michael Jones was incarcerated at Columbia Correctional

Institution. Defendants Karl Hoffman and Salam Syed were physicians at the prison and

Meredith Mashak was the health services manager.

       On January 29, 2015, Hoffman evaluated Jones for right knee pain. Hoffman found a

small amount of fluid buildup which he thought might be a symptom of degenerative joint

disease. Hoffman ordered an x-ray of Jones’s knee and scheduled a follow-up appointment.


                                               2
          On February 2, 2015, Jones received the x-ray. The results were normal and did not

show a fracture, dislocation, or fluid in the joint. Jones saw Hoffman again on March 9, 2015

and reported that he still had knee discomfort. Hoffman noted that Jones had an even gait and

moved without obvious pain. Hoffman prescribed meloxicam, a non-steroidal anti-

inflammatory drug, and told Jones that his pain might be related to his obesity. After March

2015, Hoffman had no further involvement with Jones’s medical care.

          In January 2016, Jones again complained of right knee pain. He saw a nurse, who

examined his knee and found no redness or swelling. The nurse noted that Jones walked with

a normal gait and had a good range of motion. The nurse advised Jones to continue taking

meloxicam daily and Tylenol as needed. She also scheduled an appointment for Jones with a

doctor.

          On February 3, 2016, Jones saw Dr. Syed about several medical concerns, including

high blood pressure, asthma, medications, and knee pain. Syed examined Jones’s knee and did

not observe any swelling or symptoms of pain. After reviewing Jones’s chart, including the

normal x-ray results of Jones’s right knee, Syed concluded that it was not necessary to add any

additional treatment for Jones’s knee pain. Syed noted that Jones’s obesity might be

contributing to his knee pain.

          After his appointment, Jones filed an inmate complaint regarding Dr. Syed’s failure to

provide him additional treatment for his knee pain. The inmate complaint examiner contacted

health services manager Mashak about the complaint. Mashak reviewed Jones’s medical records

and relayed to the inmate complaint examiner the care that Jones had received for his knee.

The reviewing authority dismissed Jones’s complaint, with the recommendation that Jones be

assessed for physical therapy.


                                                3
       On February 29, 2016, Syed wrote an order for Jones’s meloxicam prescription to

expire. Syed did not think that non-steroidal anti-inflammatory medications should be

prescribed for chronic conditions or for prolonged use and thought that Jones’s pain could be

managed without meloxicam or any medication in addition to Tylenol.

       Jones was seen by medical staff seven times between March and July 2016 and did not

complain about knee pain. The next time Jones saw Dr. Syed was on August 5, 2016, for

concerns about hypothyroidism and asthma. Jones did not raise any concerns about his knee.

After August 2016, Syed had no further involvement with Jones’s medical care.

       Jones alleged in his complaint that several months after Dr. Syed treated him, he was

diagnosed with mild osteoarthritis at another institution. Neither side submitted evidence at

summary judgment regarding this diagnosis or Jones’s present condition or treatment.



                                         ANALYSIS

       Jones is proceeding on claims under the Eighth Amendment against defendants

Dr. Hoffman, Dr. Syed, and Health Services Manager Mashak. These defendants have moved

for summary judgment, arguing that Jones cannot prove that they acted with deliberate

indifference to his knee pain.

       The Eighth Amendment imposes a duty on prison officials to take reasonable measures

to guarantee an inmate’s safety and to ensure that inmates receive adequate medical care.

Farmer v. Brennan, 511 U.S. 825, 832 (1994). A prison official’s “deliberate indifference” to a

prisoner’s medical needs or to a substantial risk of serious harm violates the Eighth

Amendment. Id. at 828; Estelle v. Gamble, 429 U.S. 97, 104–05 (1976). To survive summary

judgment, Jones must present evidence suggesting that he suffered from an objectively serious


                                              4
medical condition and that the defendants knew about the condition but disregarded it by

failing to take reasonable measures to address it. Farmer, 511 U.S. at 834; Perez v. Fenoglio, 792

F.3d 768, 777 (7th Cir. 2015).

       Jones alleged in his complaint that defendants failed to provide him treatment for his

knee despite his continuous complaints of severe pain. But the evidence does not support his

claim. When Dr. Hoffman saw Jones in January 2015, he examined Jones’s knee and ordered

an x-ray. The x-ray was scheduled promptly, and the results showed no obvious abnormalities.

The only other time Hoffman saw Jones was on March 9, 2015, when Hoffman explained the

x-ray findings to Jones and, because Jones continued to complain of pain, prescribed him pain

medication. No reasonable jury could conclude from these facts that Hoffman acted with

deliberate indifference to Jones’s knee pain.

       Jones argues in his complaint that Hoffman or the radiologist misread the x-ray. But he

has submitted no evidence suggesting that anyone misread the x-ray. He also argues that

Hoffman should have ordered follow-up tests to determine the cause of his knee pain. But “the

question whether an x-ray or additional diagnostic techniques or forms of treatment is

indicated is a classic example of a matter for medical judgment.” Jackson v. Kotter, 541 F.3d 688,

698 (7th Cir. 2008) (quoting Estelle, 429 U.S. at 107)). “A medical decision not to order an x-

ray, or like measures, does not represent cruel and unusual punishment.” Estelle, 429 U.S. at

107. And “[a] medical professional’s treatment decisions will be accorded deference unless ‘no

minimally competent professional would have so responded under those circumstances.’”

Jackson, 541 F.3d at 698 (quoting Sain v. Wood, 512 F.3d 886, 895 (7th Cir. 2008)). Jones has

submitted no evidence from which a jury could conclude that the treatment Hoffman provided

(pain medication) fell outside the scope of ordinary professional judgment.


                                                5
       As for Dr. Syed, he examined Jones on February 3, 2016, and concluded that no

additional treatment was necessary based on the previous x-ray results and his examination

showing neither swelling nor pain. A few weeks later, Syed discontinued Jones’s meloxicam

prescription based on his medical opinion that such medication was not appropriate for

chronic, prolonged use, particularly in light of Jones’s mild symptoms. After Syed’s decision to

discontinue meloxicam, Jones did not seek medical attention for his knee for several months.

Jones argues in his complaint that Syed should have ordered another x-ray, but Jones failed to

submit evidence suggesting that an x-ray was warranted by the symptoms that Syed observed

in February 2016. Without such evidence, no reasonable jury could conclude that Syed knew

Jones had a serious medical condition that warranted an x-ray or additional treatment.

       Finally, Jones argues in his complaint that he wrote to health services several times

about his knee pain and that Mashak failed to respond or to arrange for him to see a doctor.

But Jones has submitted no evidence showing that Mashak received or reviewed any health

service requests or other correspondence from Jones about his knee pain. Instead, the evidence

shows that Mashak’s only involvement with treatment for Jones’s knee pain was to review

Jones’s medical file so that she could respond to an inquiry from a complaint examiner. When

Mashak reviewed Jones’s medical record, she saw that Dr. Syed had recently addressed Jones’s

concerns about his knee. She relayed that information to the complaint examiner. Mashak did

not have the authority or responsibility to intervene to change Syed’s treatment decisions.

See Miller v. Harbaugh, 698 F.3d 956, 962 (7th Cir. 2012) (prison officials cannot be held liable

under Eighth Amendment “if the remedial step was not within their power”).

       In sum, Jones has failed to submit any evidence showing that defendants Hoffman,

Syed, or Mashak acted with deliberate indifference to his knee pain. Therefore, I will grant


                                               6
summary judgment to these defendants. Because there is no reason to delay entry of judgment

as to the state defendants, I will direct the clerk of court to enter judgment in their favor. See

Fed. R. Civ. P. 54(b) (“court may direct entry of final judgment as to one or more, but fewer

than all, claims or parties only if the court expressly determines that there is no just reason for

delay”). Because Jones’s claims against the remaining defendants (Symphony Diagnostic

Services No. 1 LLC and John Doe radiologist) are stayed pending the completion of bankruptcy

proceedings, I will dismiss this case without prejudice, subject to being reopened upon the

completion of bankruptcy proceedings.



                                             ORDER

       IT IS ORDERED that:

       1.      The motion for summary judgment filed by defendants Dr. Hoffman, Dr. Syed,
               and Meredith Mashak, Dkt. 59, is GRANTED.

       2.      The clerk of court is directed to enter judgment in favor of defendants Hoffman,
               Syed, and Mashak under Rule 54(b) of the Federal Rules of Civil Procedure.

       3.      This case is DISMISSED without prejudice. Any party may file a motion to
               reopen this case within a reasonable time after the completion of the bankruptcy
               proceedings involving defendant Symphony Diagnostic Services No. 1 LLC.

       4.      Defendant Symphony Diagnostic Services No. 1 LLC shall provide the court
               and plaintiff with updates every six months regarding the status of the
               bankruptcy proceedings, beginning on February 21, 2019.

               Entered August 22, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                7
